ORDER

PER CURIAM.
Appellant, Daniel W. Foster, appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum explaining the *779reasons for our decision is attached solely for the use of the parties involved.